Hon. James A. Haynes, Jr. County Attorney, Chenango County
This is in response to your letter requesting an opinion from the Attorney General as to whether under Penal Law, § 400.00 (5), as amended by Chapter 480 of the Laws of 1977, the original or certified copies of pistol license records are to be transferred upon request of a licensee who has changed his place of residence to another county within the State.
Penal Law, § 400.00 (5) provides in pertinent part:
  "Upon application by a licensee who has changed his place of residence such records or applications shall be transferred to the appropriate officer at the licensee's new place of residence."
The legislative intent of this section was to enable a licensee who has changed his county of residence to apply for amendments to his pistol license in his new county of residence. Under former law, a licensee could amend his license only in the county where the license was originally issued. Under present law, if a licensee so desires, he may request that his records be transferred to his new county of residence and all future amendments and renewals could than be handled in the new county of residence. Since these amendments and renewals are predicated upon the licensee's application for a license, we conclude that the original records and not copies should be transferred to the appropriate officer at the licensee's new county of residence.